 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   MICAH CALLISON,                                       CASE NO. 1:18-CV-0970 AWI
 9                          Plaintiff                      ORDER RE: MOTION TO WITHDRAW
                                                           REFERENCE FROM BANKRUPTCY
10                  v.                                     COURT
11   SAMUEL LOPEZ,
12                          Defendant
13

14

15

16          On June 8, 2014, Plaintiff was injured in a boating accident. Defendant was the owner and
17   driver of the boat. Plaintiff filed suit against Defendant in Tulare County Superior Court on July
18   14, 2014. Defendant has filed a Chapter 7 bankruptcy on September 5, 2014. Plaintiff filed this
19   adversary proceeding against Defendant on November 21, 2014 seeking damages under a personal
20   injury tort claim. Plaintiff now seeks to have the reference to the bankruptcy court withdrawn and
21   for the tort claim to be heard by the district court. Doc. 1. The motion in unopposed. “The district
22   court shall order that personal injury tort and wrongful death claims shall be tried in the district
23   court in which the bankruptcy case is pending, or in the district court in the district in which the
24   claim arose, as determined by the district court in which the bankruptcy case is pending.” 28
25   U.S.C. § 157(b)(5). These claims must be handled by the district courts because “Article III
26   precludes bankruptcy courts from entering final judgments on tort claims founded on state law.”
27   Marshall v. Stern (In re Marshall), 600 F.3d 1037, 1068-69 (9th Cir. 2010), Kleinfeld concurrence,
28   citing N. Pipeline Constr. Co. v. Marathon Pipe Line Co., 458 U.S. 50 (1982). Plaintiff’s motion
 1   for withdrawal of reference is GRANTED. As it does not appear that a copy of the operative
 2   adversary proceeding complaint is in the docket of the district court case, Plaintiff is directed to
 3   file it to clarify the record.
 4
     IT IS SO ORDERED.
 5

 6   Dated: November 8, 2018
                                                  SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
